In the
                   Court of Appeals
           Second Appellate District of Texas
                    at Fort Worth
                ___________________________

                     No. 02-22-00225-CV
                ___________________________

ANNA SPOHN WELCH MARSH AND ANNA MARSH 205 S-CORP LIVING
                   TRUST, Appellants

                               V.

            CALIFORNIA NOEL MARSH, Appellee


             On Appeal from the 355th District Court
                     Hood County, Texas
                  Trial Court No. D2019135


             Before Bassel, Womack, and Wallach, JJ.
               Per Curiam Memorandum Opinion
               MEMORANDUM OPINION AND JUDGMENT

      We have considered the “Agreed Motion to Dismiss Appeal.” We grant the

motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Appellants must pay all costs of this appeal. See Tex. R. App. P. 42.1(d), 43.4.

                                                      Per Curiam

Delivered: September 29, 2022




                                           2